Summit App. No. 19179. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issues stated in the court of appeals’ Journal Entry filed September 22,1999, at page 8:
“Because we find our decision in this case in conflict with the decision of the Second Appellate District in Wright [below], we certify the following question for review:
“Do Crim.R. 33, 47 and 57(B), and applicable local rules, permit a trial court to deny a motion for leave to move for a new trial without a hearing, when that motion is premised upon:
“(1) the discovery of new evidence and is made later than one hundred twenty days after the verdict is rendered,-or
“(2) being unavoidably prevented from filing the motion and is made later than fourteen days after the verdict is rendered,
“and affidavits attached to the motion for leave to move for a new trial support the assertion that the movant was unavoidably prevented from timely discovering the evidence or timely filing a motion for a new trial.”
Douglas, Resnick and F.E. Sweeney, JJ., dissent.
The conflict case is State v. Wright (1990), 67 Ohio App.3d 827, 588 N.E.2d 930.